149 F.3d 1190
98 CJ C.A.R. 2810
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Darrell Lee FRECH, (Suitor) ex rel, Plaintiff--Appellant,v.Ronald L. HOWLAND, an individual; Timmy K. Akins, anindividual; Charlie Tucker, an individual,Defendants--Appellees,andJohn DOE, to be named as discovered; Jane Doe, to be namedas discovered, Defendants.
No. 97-6285.
United States Court of Appeals, Tenth Circuit.
June 2, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
McKAY.


3
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


4
Plaintiff filed a pro se complaint against Defendants in the Western District of Oklahoma, alleging that Defendants violated his Fourth Amendment rights by subjecting him to a fraudulent search and seizure.  In response to the complaint, Defendant Mr. Tucker filed a motion to dismiss.  See R., Vol.  I, Doc. 38.  The district court granted the motion and dismissed all claims against all defendants, finding that Plaintiff had failed to state a claim for relief against any of the Defendants.  See id., Doc. 63 at 3-5.  The district court also determined that it was not required to give full faith and credit to a "Declaratory Judgment" and "Findings of Fact" issued by Plaintiff's "private court."  Id. at 4-5.  Plaintiff's "Declaratory Judgment" was issued by "Our One Supreme Court in and for Alfalfa county conferring original and exclusive jurisdiction in common law venue for review and supervisory control by the people in and for Alfalfa county, Oklahoma."  Appellant's Br. at 1; see also Appellant's Br.App. at 381-92.  Plaintiff asserts that the district court lacked jurisdiction over his complaint, and asks this court to "enforce the Declaratory Judgment under Full Faith and Credit."  Appellant's Br. at 5. Plaintiff proceeds pro se for the purposes of this appeal.


5
We construe liberally the pleadings of pro se litigants.  See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.1991).  "We review de novo a district court's dismissal of a cause of action for failure to state a claim upon which relief can be granted."  Chemical Weapons Working Group, Inc.  (CWWG) v. United States Dep't of the Army, 111 F.3d 1485, 1490 (10th Cir.1997).  The district court invoked jurisdiction over this case pursuant to 28 U.S.C. § 1331.  We exercise jurisdiction pursuant to 28 U.S.C. § 1291.  After a thorough review of the record, we hold that Plaintiff's stated claims for relief are without merit and AFFIRM the decision of the district court for substantially the same reasons given in its Amended Order filed July 22, 1997.


6
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3